Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-2624

           THE ESTATE OF VICENTE MOLINA-VELEZ, ET AL.,

                       Plaintiffs, Appellants,

                                      v.

                   PHILLIP MORRIS, INC., ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                   Before

                         Boudin, Chief Judge,
                    Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Francisco A. Padilla on brief for appellants.
     Salvador Antonetti Zequeira, Luis A. Oliver, Rosalie Irizarry
Silvestrini, and Fiddler, González & Rodríguez, P.S.C., Robert H.
Klonoff, James R. Johnson, L. Christine Buchanan and Jones Day,
William A. Graffam and Jiménez, Graffam & Lausell, William E.
Hoffman, Jr., William L. Durham, II, Jacob E. Daly and King &
Spalding, LLP, Francisco Besosa and Adsuar, Muñiz, Goyco & Besosa,
P.S.C., Kenneth J. Reilly, Stacey A. Koch and Shook, Hardy & Bacon,
L.L.P., on brief for appellees.


                              June 30, 2004
             Per curiam.    Plaintiff-appellants are family members of

the decedent, Vicente Molina-Velez, who died of cigarette-related

illnesses.      They appeal from the district court's statute of

limitation-based dismissal of their complaint against defendant-

appellee cigarette manufacturers.          We affirm the dismissal.

                               I. BACKGROUND

             Plaintiffs    alleged   the     following   facts   in   their

complaint.     In 1987, Molina died at the age of 89 from cigarette-

related illnesses.1        In 1981, he began to experience persistent

coughing, shortness of breath, and bronchitis; in 1986 he was

hospitalized with these symptoms and diagnosed with a lung abscess;

later he was diagnosed with emphysema. Plaintiffs allege that they

did not become aware of any cause of action against the defendants

until November 2001, fourteen years after Molina's death.               On

August 8, 2002, they filed a complaint in the United States

District Court for the District of Puerto Rico alleging that the

defendants engaged in conspiracy and fraud.

             On September 30, 2003, in a published opinion, the

district court dismissed the plaintiffs' claims on timeliness

grounds.     In re Molina-Velez v. R.J. Reynolds Tobacco Co., 286 F.

Supp.2d 185, 190 (D.P.R. 2003).       It held that that plaintiffs had


     1
      In the complaint, plaintiffs first allege that Molina had
smoked cigarettes for about twenty years before his death; later
they contend that he had been a smoker "since a young age." As
Molina died at age 89, these two statements are factually
contradictory.

                                     -2-
failed to allege the requisite diligence in attempting to ascertain

the cause of Molina's illness, hence they were not entitled to

tolling of the applicable one-year statute of limitations on their

claims.      Id.   On November 21, 2003, the district court denied

plaintiffs' motion for reconsideration.         This appeal followed.

                              II. DISCUSSION

             After careful review of the record, we hold that the

district court correctly concluded that plaintiffs' claims were

untimely under Puerto Rico law because of their failure to exercise

the requisite diligence in discovering their cause of action.           We

need not repeat the district court's able reasoning.

             Only one issue bears elaboration.       In their appellate

brief, plaintiffs contend that "because of the effects of the

conspiracy perpetrated by Defendants, Plaintiffs were ignorant as

to the cause of decedent's illness and their damages." They assert

that   the    statute   of   limitation   was   tolled   by    defendants'

dissemination of "false information to contradict the true facts of

the dangers related to cigarette smoking."

             It is true that under Puerto Rico law, the applicable

statute of limitation can be tolled "if a plaintiff's suspicions

that she may have been the victim of a tort are assuaged by the

person who caused the injury."      Espada v. Lugo, 312 F.3d 1, 3 (1st

Cir. 2002) (quoting Rodriguez-Suris v. Montesinos, 123 F.3d 10, 16

(1st Cir. 1997)(internal quotation marks omitted)).           Such reliance


                                   -3-
must be reasonable, however.            Rodriguez-Suris, 123 F.3d at 16.

Indeed, "such tolling may be halted by further information that

renders   plaintiff's        reliance    on   those    assurances    no   longer

reasonable, so that plaintiff then has an obligation of diligent

investigation." Espada, 312 F.3d at 4 (citing Rodriguez-Suris, 123

F.3d at 17).

          Nowhere in their filings do plaintiffs offer specific

facts as to defendants' conduct after Molina's death that assured

them that they did not have a cause of action.             Hence, there is no

foundation     for   their    contention      that    defendants    effectively

nullified the common knowledge about the dangers of smoking and

prevented plaintiffs from perceiving the link between smoking and

Molina's illnesses. See Estate of Alicano Ayala v. Phillip Morris,

Inc., 263 F. Supp.2d 311, 319 (D.P.R. 2003).

          Even if Plaintiffs were legitimately confused
          . . ., the easy access to public sources of
          information confirming the health hazards of
          smoking--including government reports, warning
          labels, and the health care industry--imposed
          on the Plaintiffs an obligation to at least
          investigate   further.   .    .   .   Inertia,
          passiveness, and indifference in the face of
          confusing or contradictory information is
          inconsistent with the due diligence standard.

Id. (internal citations omitted.)              In sum, the allegations in

plaintiffs' complaint do not support the diligence or reasonable

reliance necessary to toll the applicable statute of limitation.

Accordingly, we affirm the dismissal.



                                        -4-
             Two motions also are before us: (1) defendants' motion to

file a pamphlet containing the complaint filed in United States v.

Philip    Morris   USA,    Inc.,    No.     99-CV-02496        (D.D.C.),     and   (2)

plaintiffs' motion for sanctions on the ground that defendants

engaged in excessive designation with respect to the contents of

the appendix.        As to defendants' motion, because we affirm the

decision below without reliance on the pamphlet, we see no need to

determine the admissibility of this evidence.

             Plaintiffs'    motion       for   sanctions        is   based    on    the

contention    that    defendants        required   them    to    file   an    amended

appendix that included both the original complaint and an amended

complaint filed in this case.              See Fed. R. App. P. 30(b); L.R.

30(e).2    They maintain that the inclusion of these documents was

"unnecessary,"     but    offer    no    explanation      or    support      for   this

statement.    Moreover, it appears that defendants agreed to pay the

costs of including the requested documents, as required by Rule

30(b)(2). Accordingly, we discern no reason to impose sanctions on

defendants, and deny plaintiffs' motion.




     2
      Fed. R. App. P. 30(b)(2) provides that "if any party causes
unnecessary parts of the record to be included in the appendix, the
court may impose the cost of those parts on that party.".        In
addition, Rule 30(b)(2) states, "Each circuit must, by local rule,
provide for sanctions against attorneys who unreasonably and
vexatiously increase litigation costs by including unnecessary
material in the appendix." Our Local Rule 30(e) so provides.

                                         -5-
          For the reasons set forth supra, we affirm the district

court's dismissal of the complaint and deny plaintiffs' motion for

sanctions.




                               -6-